HICKS, Circuit Judge.
Now come the parties by their attorneys of record and show unto the court that it has been agreed that this cause be remanded to the United States District Court, Eastern District of Tennessee, Northeastern Division, for further proceedings under the provisions of what is generally known as the Frazier-Lemke Act (Bankr.Act § 75), as amended by the Congress of the United States, by Public Act No. 384 of the Seventy-Fourth Congress (S. 3002) 11 U.S.C.A. § 203, affording the debtor an opportunity for an extension or composition with her creditors, and moves the court to remand the above entitled cause to said United States District *1009■Court for the Eastern District of Tennessee, Northeastern Division, for further proceedings under the above-entitled act as amended. Ordered that said motion be, and same is, granted, and that this cause be, and the same is hereby, remanded to the United States District Court for the Eastern District of Tennessee, Northeastern Division, where the same will be docketed and stand in the same plight as when removed to this court, and for such further proceedings as may be had under the provisions of said Frazier-Lemke Act, as amended by the Congress of the United States by Public Act No. 384 of the Seventy-Fourth Congress (S.3002) approved